     Case 2:20-cv-00113-TBM-MTP Document 24 Filed 05/21/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DIVISION OF MISSISSIPPI
                           EASTERN DIVISION

MARGARET STARR                                                          PLAINTIFF

V.                                     CIVIL ACTION NO.: 2:20-CV-113-TBM-MTP

MARION COUNTY; BERKLEY HALL,
in his official capacity as Sheriff of Marion
County; MATT BROWN, in his individual
capacity and official capacity as a Marion
County Sheriff Deputy; JOHN DOE OFFICERS
1-10, in their individual capacity and official
capacity as a Marion County Sheriff Deputies                        DEFENDANTS

                  UNOPPOSED MOTION FOR CONTINUANCE
                    OF CASE MANAGEMENT DEADLINES

      Come now, Defendants Marion County, Mississippi, Sheriff Berkley Hall, and

Matt Brown, by and through counsel, and pursuant to Rule 6 of the Federal Rules of

Civil Procedure, respectfully submit their Unopposed Motion for Continuance of Case

Management Deadlines, as follows:

      1.     Plaintiff filed suit against Defendants Marion County, Sheriff Berkley

Hall, and Matt Brown (hereinafter "the County Defendants") on May 11, 2020, in the

Circuit Court of Marion County. CM/ECF Doc. No. 1-1. On June 23, 2020, Defendants

removed the cause of action to this Court. CM/ECF Doc. No. 1. In her Complaint,

Plaintiff asserts claims for alleged false imprisonment and excessive force by Marion

County Deputy Matt Brown.

      2.     This Court entered an Order on April 5, 2021, wherein, May 7, 2021, was

set as the discovery deadline—with a dispositive motion deadline of May 21, 2021.
      Case 2:20-cv-00113-TBM-MTP Document 24 Filed 05/21/21 Page 2 of 3




CM/ECF Doc. No. 18. At that time, the Court advised the parties that no further

continuances might be granted to the parties without continuing the current trial

setting.

       3.      Despite best efforts and ongoing discussions between the respective

counsel of record, the parties have not been able to conduct depositions in this cause

due to scheduling conflicts.

       4.     As a result of the foregoing, and in light of the approaching November

2021 trial setting more time is needed to complete discovery, prepare for trial and

engage in settlement negotiations. For all the reasons set forth above, the parties are

requesting a continuation of the trial setting in this cause.

       5.     This Motion is not being filed for purposes of harassment or delay, but,

rather, to allow for the parties to have the benefit to fully conduct discovery and

prepare for trial. Defendants’ defenses would be gravely prejudiced should the instant

motion be denied and they be denied opportunity to depose Plaintiff and the

eyewitnesses at the scene of her arrest.

       6.     Given the straightforward nature of this Motion, the moving defendants

respectfully request that they be relieved of any requirement to submit a supporting

memorandum of authorities.

       WHEREFORE, PREMISES CONSIDERED, the moving defendants request that

that this Court continue the current case management deadlines, including the

discovery and motion deadlines and corresponding trial setting.

       Date: May 21, 2021

                                              2
     Case 2:20-cv-00113-TBM-MTP Document 24 Filed 05/21/21 Page 3 of 3




                                                Respectfully submitted,

                                                MARION COUNTY, SHERIFF
                                                BERKLEY HALL, AND DEPUTY
                                                MATT BROWN

                                                BY:    /s/ Jessica S. Malone
                                                       One of Their Attorneys

WILLIAM R. ALLEN (MSB #100541)
JESSICA S. MALONE (MSB #102826)
Allen, Allen, Breeland & Allen, PLLC
214 Justice Street
P. O. Box 751
Brookhaven, MS 39602-0751
Tel. 601-833-4361
Fax 601-833-6647
Email: wallen@aabalegal.com
Email: jmalone@aabalegal.com


                           CERTIFICATE OF SERVICE

      I, the undersigned, of Allen, Allen, Breeland & Allen, PLLC, one of the attorneys

for Marion County, Sheriff Berkley Hall, and Matt Brown, hereby certify that on this

day, I electronically filed the foregoing Motion with the Clerk of Court using the ECF

system with gave notification of the same to:

             Daniel M. Waide, Esq.
             Johnson, Ratliff & Waide, PLLC
             P.O. Box 17738
             Hattiesburg, MS 39404
             dwaide@jhrlaw.net
                    Attorney for Plaintiff

      This the 21st day of May, 2021.

                                                             /s/Jessica S. Malone
                                                             OF COUNSEL


                                           3
